Exhibit 10.31

 

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. Supplemental Executive Retirement Plan (the
“Plan”); and

 

WHEREAS, the Plan reserves to the Board of Directors (the “Board”) the authority
to amend the Plan; and

 

WHEREAS, the Company has determined that it is desirable to amend the Plan to
permit the Board to delegate authority to the Compensation Committee of the
Board to either make Plan amendments that are required by law, or are
administrative or immaterial in nature or to delegate such authority to the
Administrative Committee of the Plan; and

 

WHEREAS, the Board has revised the Compensation Committee’s charter to authorize
it to make such amendments or to delegate such responsibility; and

 

WHEREAS, the Compensation Committee has met and determined it appropriate to
permit the Administrative Committee to make certain amendments.

 

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
December 12, 2006, in the following particulars:

 

1.

Section 1.2 is amended to read as follows:

 

 

1.2

Administrator or Plan Administrator means the Committee.

2.            The following Section 1.5 is added to Article 1 as follows, and
subsequent sections shall be re-numbered accordingly:

 

1.5         Committee means the Administrative Committee appointed to administer
the Plan pursuant to Article 6.

 

3.

Article 6 is amended to read as follows:



ARTICLE 6

ADMINISTRATION

6.1

Appointment of Committee The Plan will be administered by an Administrative
Committee consisting of members from the human resources, legal, treasury, and
audit departments appointed by the Company. Each member of the Committee may
resign, or may be removed at any time by the Company, and, in the event of the
removal, death or resignation of any member, the successor will be appointed by
the Company. If a vacancy or vacancies occur on the Committee, the remaining
member or members will act as the Committee until the Company fills such vacancy
or vacancies.

6.2

Powers and Authority; Action Conclusive. Except as otherwise expressly provided
in the Plan or by the Board:

6.2.1          The Committee will have all powers necessary or helpful for the
carrying out of its responsibilities, and its decisions or actions, in good
faith, in respect of any matter hereunder will be conclusive and binding upon
all parties concerned.

6.2.2          The Committee may delegate to one or more of its members the
right to act on its behalf in any one or more matters connected with the
administration of the Plan.

6.2.3      Without limiting the generality of the foregoing, the Committee will
have the power to make rules and regulations for the administration of the Plan
which are not inconsistent with the terms and provisions of the Plan, to
construe all terms, provisions, conditions and limitations of the Plan, and to
determine all questions arising out of or in connection with the provisions of
the Plan or its administration in any and all cases in which the Committee deems
such a determination advisable. The Committee shall determine a Participant’s
right to a benefit under the Plan. The foregoing list of powers is not intended
to be either complete or exclusive, and the Committee will, in addition, have
such powers as it may determine to be necessary for the performance of its
duties under the Plan.

6.3

Records and Accounts. The Administrator shall maintain or shall cause to be
maintained accurate and detailed records and accounts of Participants and of
their rights under the Plan and of all investments, receipts, disbursements and
other transactions.

6.4

Liability. Except as otherwise provided by law, no person who is a member of the
Committee or who is an employee, officer and/or director of the Company, will
incur any liability whatsoever on account of any matter connected with or
related to the Plan or the administration of the Plan, unless such person has
acted in bad faith, or has willfully neglected his duties, in respect of the
Plan.

6.5

Quorum and Voting; Procedures. A majority of the members of the Committee at the
time in office will constitute a quorum for the transaction of business. The
Committee shall select from among its members a Chairman, and shall appoint
(from its members or

 

2



otherwise) a Secretary. The Committee may act by vote or consent of the majority
of its members then in office (with or without a meeting) and may establish its
own procedures. The Committee may authorize any one or more of its members or
the Secretary of the Committee to sign and deliver any instrument, certificate
or other paper or document on its behalf.

6.6

Subcommittees, Counsel and Agents The Committee may appoint from its members
such subcommittees (of one or more such members), with such powers, as it shall
determine. The Committee may employ an actuary, counsel (including legal
counsel, who may be counsel for the Company) and agents and such clerical and
other service providers as it may require in carrying out the provisions of the
Plan, and may charge the fees, charges and costs resulting from such employment
as an expense to the Plan; however, to the extent not paid for by the Plan, the
Company may pay such expenses directly. Persons serving on the Committee or on
any such subcommittee shall be entitled to act in accordance with the advice of
legal or other counsel in carrying out these responsibilities under the Plan.

6.7

Reliance on Information The members of the Committee and the Company and its
respective officers, directors and employees will be entitled to rely upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, trustee, insurance company, counsel, physician or other expert who
is engaged by the Committee, the Company, and the members of the Committee, the
Company and its respective officers, directors and employees will be fully
protected in respect of any action taken or suffered by them in good faith in
reliance thereon, and all action so taken or suffered shall be conclusive upon
all persons affected thereby.

6.8

Genuineness of Documents The Committee and the Company and its respective
officers, directors and employees will be entitled to rely upon any notice,
request, consent, letter, telegram or other paper or document believed by them
or any of them, in good faith, to be genuine and to have been signed or sent by
the proper person.

6.9

Proper Proof In any case in which the Company is required under the Plan to take
action upon the occurrence of any event, they will be under no obligation to
take such action unless and until proper and satisfactory evidence of such
occurrence has been received by them.

6.10

Payment of Expenses. All expenses incurred in the operation or administration of
this Plan shall be paid by Company.

6.11

Substitute Payee. If a Participant or Beneficiary entitled to receive any
benefits hereunder is in his minority, or is declared legally, physically, or
mentally incapable of personally receiving and receipting any distribution, the
Company may make distributions to a legally appointed guardian or to such other
person or institution as, in the judgment of the Company, is then maintaining or
has custody of the payee.

4.

Article 8 is amended to read as follows:

 

 

3



ARTICLE 8

AMENDMENT AND TERMINATION

8.1

Plan Amendment. The Plan may be amended or otherwise modified by the Board, in
whole or in part, provided that no amendment or modification shall divest any
Participant of any amount previously credited to his Account under Section 3.1
or of the amount and method of crediting earnings to such Account under Section
4.3 of the Plan as of the date of such amendment. The Board has delegated to the
Compensation Committee of the Board the ability to amend the Plan. In addition,
the Compensation Committee of the Board may delegate authority to the Committee
to amend the Plan to make administrative or legally required changes; provided,
however, that in no event shall any committee have the authority to amend the
formula for calculating benefits under the Plan. Notwithstanding anything herein
to the contrary, in no event shall any amendment be made in a manner that is
inconsistent with the requirements under Section 409A of the Code.

8.2

Termination of the Plan. The Board reserves the right to terminate the Plan at
any time in whole or in part. In the event of any such termination, subject to
Code Section 409A, the Company shall pay a benefit to the Participant or the
Beneficiary of any deceased Participant, in lieu of other benefits hereunder,
equal to the value of the Participant’s Account in the form and at the benefit
commencement date elected by the Participant pursuant to section 5.1 of the
Plan. Earnings shall continue to be allocated under Section 4.3 of the Plan
after the termination of the Plan until the Participant’s benefits have been
paid in full notwithstanding the termination of the Plan. Notwithstanding
anything herein to the contrary, in no event shall any termination be made in a
manner that is inconsistent with the requirements under Section 409A of the
Code, and in no event shall any committee have the authority to terminate the
Plan.

 

IN WITNESS WHEREOF, this Amendment is being executed as of the 12th day of
December, 2006.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

Attest:____/s/ Bradley Stein_____________

By:__Maria R. Del Busto___________

 

Bradley Stein

Maria R. Del Busto

 

Vice President, General Counsel/

Vice President and Chief Human

 

Secretary

Resources Officer

 

 

4

 

 